Title: From John Adams to John Quincy Adams, 26 November 1817
From: Adams, John
To: Adams, John Quincy



Dear Sir
Q Nov. 26 1817

The Father of Mr George G. Barrel, Still living at 85 his Uncle Joseph and one or two more were once well known to me and esteemed.
You will find the Bearer So intelligent and So correct that if you have time to converse with him you will find pleasure and Information. Though I presume not to give any Opinion upon this Application or any other; Yet I will venture to Say, that the Pretensions of this Gentleman deserve a thorough Investigation. He had the Warrant of a Midshipman from me nineteen Years ago. There will no doubt, be 20 other candidates of whose Personal qualifications and merits I am uninformed. Inclosed is a letter from Mr B. Joy recommending Mr Barrel.
We have a prospect before Us of a long War of The Feather, between two redoubtable Champions Mr Lowell and your Pupil, Mr Everet. Whether it will be Tragedy or Comedy, who can tell? Entertainment, it certainly will be, for both the Actors have already proved their Resources inexhaustable, their labour indefatigable and their eloquence like the Country mans Stream, labitur et labetur in omne volubilis œvum. Both very wild. It is to be wished, that they may not but perhaps more to be feared that they will regenerate the caustic rancour of the old Parties.
Love to Louisa & Respects to The Prsident / from your affectionate Father
John Adams